Citation Nr: 1622392	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-40 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1984 to July 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, confirmed and continued a 30 percent evaluation for the Veteran's service-connected PTSD.

The Veteran testified in support of his claim for a higher rating for this disability during a February 2014 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in April 2014, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  The claim since has continued to be denied, however, so it is again before the Board.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating, though no greater, for the PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions as concerning this increased-rating claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the procedural history, service connection for PTSD was awarded in an April 2007 rating decision with an initial 30 percent evaluation assigned retroactively effective from September 1, 2006, so back to the date of receipt of the claim for this disability.  The November 2008 rating decision now at issue in this appeal confirmed and continued the 30 percent evaluation for this disability.  The Veteran believes his PTSD deserves a higher rating because it has severe symptoms and consequent functional impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" are appropriate, however, for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the year immediately preceding the filing of the claim until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

As already mentioned, the Veteran's PTSD is currently evaluated as 30-percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  Under this general rating formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

An even higher 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of 

personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent evaluation requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As a preliminary matter, the Board sees the Veteran is diagnosed with PTSD and a non-service-connected alcohol use disorder.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388-91, prohibits, effective for claims as here filed after October 31, 1990, payment of compensation for disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or a disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 ; 38 C.F.R. §§ 3.1(m) , 3.301(d).

There is an exception to this general rule, however.  The Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit Court indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  The Federal Circuit Court further held that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

To summarize, then, where drug and alcohol abuse is at issue, service connection is precluded "in two situations:  (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Conversely, service connection is not precluded if substance abuse is secondary to a service-connected disability, such as if the Veteran used alcohol and/or drugs to mask or self-medicate his mental disorder.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

The February 2012 and May 2014 VA examiner concluded it was not possible to separate the symptoms of the Veteran's PTSD and alcohol use, so the Board must consider all of his psychiatric symptoms when determining the appropriate rating for his service-connected PTSD.  See 38 C.F.R. §§ 3.102, 4.3; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, this reasonable doubt must be resolved in the Veteran's favor and the signs and symptoms attributed to the service-connected disability).

With consideration of all of the Veteran's psychiatric symptoms and manifestations, the Board finds that a higher 50 percent evaluation is warranted, but no greater.  This rating will be made effective from the date of receipt of the claim for a higher rating for this disability, so will extend throughout the period of this appeal.

The Veteran has endorsed many of the symptoms specifically contemplated by this higher 50 percent evaluation - including disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, and panic/anxiety attacks.  He also has identified more general symptoms of PTSD - including nightmares, flashbacks, irritability, intrusive thoughts, and hypervigilance.


Most important, however, are the consequent effects of these symptoms on the Veteran's social and occupational functioning, not whether instead they are specifically listed in the criteria for a certain rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (The symptoms recited in the criteria in the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as [mere] examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan at 442-3.  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Here, the Board finds that the frequency and severity of the Veteran's symptoms are more suggestive of moderate social and occupational impairment, so more commensurate with the higher 50 percent rating throughout the relevant claims period.  VA examiners that examined him in September 2008, February 2012, and May 2014 identified psychiatric symptoms that were no more than 
mild-to-moderate in severity.  Clinical records from the local VA Medical Center (VAMC) in Birmingham, Alabama, also document similar symptoms and consequent impairment, aside from a few periods of acute suicidal ideation in July 2008 and March 2009.  The Veteran's Global Assessment of Functioning (GAF) scores, reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness" range from 52 to 62 during the claims period.  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also The Diagnostic and Statistical Manual of Mental Disorders (DSM).  While the Rating Schedule does indicate the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

But realizing this, according to the DSM, the scores the Veteran has received ranging from 52 to 62 indicate he has mild-to-moderate symptoms and impairment.  Thus, while his medical records document a variety of PTSD symptoms affecting his daily life, the severity, frequency, duration, and consequent effect on his functioning most nearly approximate moderate impairment so as to, in turn, warrant assigning the higher 50 percent evaluation in favor of the lesser 30 percent rating.  38 C.F.R. §§ 4.3, 4.7.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

PTSD symptoms to this extent, causing reduced reliability and productivity, warrant this greater 50 percent rating.  The Veteran has worked consistently throughout the claims period and obtained a new position as a supervisor at an automotive seat manufacturing company in December 2013.  He has not reported any specific problems with occupational functioning other than having difficulty getting along with coworkers and managers.  Although he consistently reported isolating himself at work and has occasionally experienced fantasies of hurting his coworkers, his PTSD does not appear to have resulted in tangible impairment to occupational functioning other than through his relationships with other employees.  His VA mental health care providers have not indicated he is at high risk of harming another person and he voluntarily left his workplace for a supervisory position at a new company after five years of employment.  The September 2008, February 2012, and May 2014 VA examiners also characterized his occupational impairment as no more than moderate owing to his psychiatric symptoms.  

With respect to social functioning, the Veteran consistently reported isolating himself from his family, but remarried during the claims period and has made recent efforts to interact more with his other family members.  In July 2008, he told his VA therapist that he was not close to his family, did not see his daughters, and purposefully distanced himself from his relatives.  In contrast, he reported during the May 2014 VA examination that he now sees his parents and sister at special occasions (such as over the holidays) and speaks to his daughters three to four times a year.  Additionally, while he testified in February 2014 that he had no close friends, he has remained a member of a motorcycle club throughout the claims period and is active in the organization.  

The Board has considered whether the Veteran's PTSD warrants an even higher 70 or even 100 percent rating, but finds that it does not.  The criteria for a 70 percent rating require deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Veteran's PTSD has clearly impacted his mood and caused isolation affecting his ability to form and maintain relationships with others.  
However, the degree and severity of his occupational and social impairment is such that he has maintained a relatively high level of functioning, including even to the point of being appointed to a supervisory position in his employment.  He also has gotten re-married and has remained an active member of a national motorcycle club despite a broad constellation of PTSD symptoms.  His judgment and thinking have been consistently normal, as well, aside from a lack of insight regarding the extent of his alcohol use.  Although the even greater 70 percent rating criteria contemplate deficiencies in "most areas," including as mentioned work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, simply because this Veteran as an example sometimes has a depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his condition rises to the 70-percent level in severity.  Indeed, the 30-percent, 50-percent, and 70-percent criteria each contemplate some form or degree of mood impairment.  The Board therefore, instead, must look to the frequency, severity, and duration of the impairment to determine the appropriate rating, not just the mere fact that he admittedly has it.  Id.  And, here, his depressed mood is expressly contemplated by the 30 percent criteria, or at best the 50 percent criteria that contemplate "disturbances" in mood.  38 C.F.R. § 4.130.  He consequently is adequately compensated for this impairment, including especially since the Board is increasing his rating in this decision from 30 to 50 percent.  In doing this, but declining to assign an even greater 70 or 100 percent rating, the Board finds that his PTSD does not most nearly approximate deficiencies in most areas.

The Veteran also has endorsed some of the other specific psychiatric symptoms associated with the even higher 70 percent rating.  He reported several periods of acute and fleeting suicidal and homicidal impairment in July 2008 and March 2009, and in July 2008 reported that he had cleaned his home and stopped paying his bills in anticipation of taking his own life.  But he sought help through the VAMC when experiencing suicidal and/or homicidal ideation and on all other occasions was found by his treating health care providers and VA examiners to have a low risk of hurting himself or others.  He consistently cited specific reasons why he would not kill himself or harm others, such as his family, and the Board finds that his episodes of suicidal and homicidal ideation are not of the severity contemplated by the greater 70 percent evaluation such that it approximates or results in deficiencies in most areas.  Furthermore, he testified during his hearing that he had exhibited some ritualistic behavior when checking the security of his home at night, but this behavior does not interfere with his routine activities or rise to the level contemplated by this even higher rating.  In short, and to reiterate, while he may have experienced some of the symptoms commonly associated by an even greater 70 percent evaluation under the General Rating Formula, he does not manifest deficiencies in most areas and his symptoms are not of the severity, frequency, and duration as those contemplated by this even greater rating.  Vazquez-Claudio, supra.

The Board therefore finds that the Veteran's PTSD is best evaluated as 50-percent disabling, but not higher, and has been throughout the claims period.  The Board has considered whether there is any other schedular basis for granting an even higher rating, other than was discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the 30 to the 50-percent level, because otherwise the preponderance of the evidence is against the claim for an even greater rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  


Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already-assigned schedular rating inadequate.  His service-connected PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411, part of the General Rating Formula for Mental Disorders.  The criteria of this General Rating Formula specifically contemplate the severity of his disability.  Id.  Manifestations of his PTSD include chronic sleep impairment, flashbacks, isolation, hypervigilance, and consequent occupational and social impairment that most nearly approximates moderate.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by this newly-assigned 50 percent rating.  Even higher evaluations are possible for psychiatric conditions, but the medical and other evidence, including the lay evidence, indicates the required manifestations are not present in this case, for the reasons and bases already discussed.  The higher 50 percent rating being assigned in this decision reasonably describes the Veteran's disability level and symptomatology with regards to his service-connected PTSD and co-morbid alcohol use disorder.  Consequently, the Board concludes that the current schedular evaluations are adequate and referral of his case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.130, DC 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board additionally has considered whether there is a derivative claim of entitlement to a total disability rating based on individual employability (TDIU), but finds there is not.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not claimed that he is unemployable because of his service-connected PTSD and this is not otherwise suggested by the evidence of record.  Indeed, to the contrary, the record indicates he has worked throughout the entire claims period, now even in a supervisory capacity.  So no consideration of a TDIU is required.  


ORDER

A higher 50 percent rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


